Citation Nr: 1644657	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.   

2.  Entitlement to service connection for a thyroid disability.  


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony during a videoconference hearing before the undersigned in December 2013.  In April 2014, the Board remanded the claim for further development.  In June 2015, the Board denied the issue of service connection for a thyroid disability and remanded the issue of service connection for prostate cancer.  Then, in December 2015, the Board denied service connection for prostate cancer.  

The Veteran appealed the June and December 2015 Board decisions to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (Joint Motion).  The Court granted the joint motion later in June 2016, vacated the June and December 2015 Board decisions, and remanded the issues for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the claimed disabilities are etiologically related to exposure to ionizing radiation experienced during his participation in Operation TUMBLER-SNAPPER involving atmospheric nuclear tests conducted by the United States in 1952.  In an April 2014 decision, the Board noted that the Veteran's testimony regarding his close physical location during the atmospheric testing was credible and determined the April 2007 dose estimates provided by the Defense Threat Reduction Agency (DTRA), were premised upon an incorrect factual basis contained in the Scenario of Participation and Radiation Exposure (Scenario).  The Board requested that a new dose estimate be obtained using the Veteran's description of his location at the time of testing.  

A new dose estimate was provided in August 2014 and the Board noted and relied upon that estimate in the June and December 2015 denial of service connection for prostate cancer and a thyroid disability.  However, as noted in the June 2016 Joint Motion, the DTRA's 2014 estimate was actually just a restatement of the same dose estimates based on the same Scenario information as used in the 2007 dose estimate.  As such, VA must obtain a revised dose estimate using the Veteran's description of his location at the time of the testing.  The claims should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an updated dose assessment for the Veteran, based on his statements of his physical location during atmospheric testing in Operation TUMBLER-SNAPPER from the Department of Defense, pursuant to 38 C.F.R. § 3.311(a)(2)(i).  

2.  After completing the above development, forward the claims to the Under Secretary for Benefits for appropriate consideration in accordance with 38 C.F.R. § 3.311 (c).  

3.  Undertake any further development deemed necessary.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




